Citation Nr: 1506502	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-32 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a chronic left knee strain, claimed as a left knee condition.

2.  Entitlement to service connection for right knee, torn collateral ligament.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Durham, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision.

The issue of entitlement to service connection for ischemic heart disease has been raised by the record in a June 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a Board videoconference hearing on his November 2012 substantive appeal.  He was scheduled for this requested hearing at the Boston, Massachusetts, RO for May 21, 2013, and for December 4, 2013.

In June 2013 and November 2013 statements, the Veteran's representative indicated that the Veteran was unable to travel to the Boston RO due to the distance and his health problems, and he requested that the Veteran be scheduled for a hearing at an alternative location.  Some suggested locations were White River Junction, Vermont; Albany, New York; Leeds, Massachusetts; West Haven, Connecticut; and Worcester, Massachusetts. 

A basic principle of Veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In light of the representative's request to have the Veteran scheduled for a hearing at a more convenient location, the Board finds that these issues should be remanded in order to coordinate with the Veteran's representative to schedule the Veteran for a hearing in accordance with this request.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge (VLJ) at the most convenient location possible for the Veteran.  Coordinate with the Veteran's representative in order to determine where the most convenient video conference hearing can be scheduled.  Provide him and his representative reasonable advance written notice of the date, time, and location of his requested hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






